251 F.2d 845
CARGILL, Inc., Libelant-Appellee,v.THE Tug FRANK A. LOWERY and Frank A. Lowery,Claimant-Respondents, THE Tug ELLEN S. BOUCHARD, THE MOTORTUG ELLEN S. BOUCHARD, Inc., and Bouchard TransportationCo., Inc., Claimant-Respondents-Appellants, and InlandSurvey Bureau, Inc., Respondent-Impleaded-Appellee.
No. 149, Docket 24763.
United States Court of Appeals Second Circuit.
Argued Jan. 13, 1958.Decided Feb. 6, 1958.

Atkins & Weymar, New York City (Horace T. Atkins, New York City, of counsel), for libelant-appellee.
Krisel, Beck & Taylor, New York City (Roman Beck, New York City, of counsel), and James F. Dalton, Albany, N.Y., for claimant-respondents-appellants.
Before MEDINA and MOORE, Circuit Judges, and GALSTON, District Judge.
PER CURIAM.


1
Affirmed on Judge Foley's opinion, filed June 4, 1957.